Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 28, 2007, which ruled that claimant’s request for a hearing was untimely.
After quitting her part-time job, claimant was terminated from her full-time job. She applied for unemployment insurance *467benefits and, on October 17, 2006, the Department of Labor mailed an initial determination denying her claim. The reverse side of the initial determination advised claimant that a request for a hearing had to be made within 30 days of the date it was mailed. Claimant, however, did not request a hearing until April 6, 2007. The Commissioner of Labor objected to the timeliness of the hearing, which was ultimately sustained by the Unemployment Insurance Appeal Board. Claimant appeals.
We affirm. Pursuant to Labor Law § 620 (1) (a), a claimant has 30 days within which to request a hearing after the date of mailing of the initial determination (see Matter of Ricketts [Commissioner of Labor], 47 AD3d 1177 [2008]). In the case at hand, claimant made her request for a hearing well outside the 30-day time period and did not provide a reasonable excuse for her delay (see Matter of McCarthy [Commissioner of Labor], 39 AD3d 993, 993 [2007]; Matter of Palumbos [Commissioner of Labor], 32 AD3d 1060 [2006]). Therefore, we find no reason to disturb the Board’s decision.
Mercure, J.P., Spain, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.